Citation Nr: 1416316	
Decision Date: 04/11/14    Archive Date: 04/24/14

DOCKET NO.  06-10 914A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for irritable bowel syndrome (IBS) and colitis, to include as a result of exposure to ionizing radiation, paint, and asbestos.

2.  Entitlement to a rating higher than 10 percent for migraine headaches from February 23, 2011 to October 24, 2012, and to a rating higher than 30 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel



INTRODUCTION

The Veteran served on active duty from March 1985 to March 1988. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2005 and February 2011 rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO).  In February 2010, the Board remanded the claim for service connection for IBS and colitis for further evidentiary development.  

Additionally, the Board finds that there is a perfected appeal of an issue of entitlement to increased disability ratings for migraine headaches.  This was appealed from a February 2011 rating decision.  The Veteran filed a timely notice of disagreement with this determination in March 2011.  In a rating decision in December 2012, the RO increased the Veteran's disability rating for migraine headaches to 30 percent, effective to October 24, 2012.  However, as that increase does not represent a total grant of benefits sought, the claim for increased ratings for migraine headaches remained on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).  Following the issuance of a statement of the case by the RO in January 2013, the Veteran timely perfected an appeal by filing a Form 9 in March 2013, specifically addressing the denial of migraine headaches.   Thus, the appeal as to this matter was timely perfected and is before the Board, as listed on the title page.  38 C.F.R. §§ 20.200, 20.201 (2013).  

In addition to the paper claims file, there is a paperless, electronic claims file associated with the claim.  The Board has reviewed the contents of the paperless file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

Initially, the Board notes that in connection with the Veteran's appeal for higher disability ratings for migraine headaches, in March 2013 the Veteran submitted a VA Form 9 requesting a hearing before a Veterans Law Judge at his local office (Travel Board hearing).   

Following the agency of original jurisdiction's (AOJ) recertification of the Veteran's appeal to the Board in December 2013, the Veteran submitted correspondence requesting a videoconference hearing before the Board in connection with his claim for service connection for IBS and colitis.  Similarly, in March 2014 the Veteran's representative submitted a motion to remand the Veteran's appeal for a Board videoconference hearing.  

Pursuant to 38 C.F.R. § 20.700 (2013), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.   See also 38 C.F.R. §§ 20.703, 20.704 (2013) (pertaining specifically to hearings before the Board).  In light of the above, and because a Travel Board hearing or a videoconference hearing would need to be scheduled by the RO, remand of this appeal is necessary in order for the RO to schedule the Veteran for his requested hearing before the Board.  See 38 C.F.R. §§ 20.700, 20.703, 20.704 (2013).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for either a Travel Board hearing or a videoconference hearing depending on his preference.  The notification of the date and time of the hearing should be associated with the file.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



